Case 2:17-cv-04787-GW-JPR Document 164 Filed 01/30/19 Page 1 of 8 Page ID #:8388


 1   MESSNER REEVES LLP
     Charles C. Cavanagh (CA State Bar No. 198468)
 2   Kathleen J. Mowry (Pro Hac Vice)
     1430 Wynkoop Street, Suite 300
 3   Denver, Colorado 80202
     Telephone: (303) 623-1800
 4   Facsimile: (303) 623-0552
     E-mail: ccavanagh@messner.com
 5   E-mail: kmowry@messner.com
 6   Attorneys for Defendants
     CHIPOTLE MEXICAN GRILL, INC.
 7   and CHIPOTLE SERVICES, LLC
 8

 9

10                           UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13

14                                  )            Case No: 2:17-cv-04787-GW-JPR
      LUCIA CORTEZ,                 )
15                                  )            DEFENDANTS’ PROPOSED VOIR
                Plaintiff,          )            DIRE QUESTIONS
16                                  )
          v.                        )
17                                  )            Judge: Hon. George H. Wu
      CHIPOTLE MEXICAN GRILL, INC.; )            Ctrm.: 9D (350 West 1st Street)
18    CHIPOTLE SERVICES, LLC; and   )
      DOES 1 to 50, inclusive       )            Removal Date:         June 29, 2017
19                                  )            Final Pretrial Conf.: January 31, 2019
                Defendants.         )            Trial Date:           February 12, 2019
20                                  )
21

22          Defendants Chipotle Mexican Grill, Inc., and Chipotle Services, LLC hereby
23   respectfully request that the Court ask the following Voir Dire questions, in addition to
24   any questions already planned by the Court:
25

26   A.     Personal Background
27   1.     Please state your name, age and occupation.
28
     2.     Please state the highest level of education which you have attained.


                           DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:17-cv-04787-GW-JPR Document 164 Filed 01/30/19 Page 2 of 8 Page ID #:8389


 1   3.     Without stating your address, please state the city, or the neighborhood within a
     bigger city, in which you live and how long you have lived there.
 2
     4.    Are you currently employed? Where? If not, where were you last employed?
 3
     How long have you worked/did you work there? What are/were your job duties?
 4
     5.     What is your current marital status? Are you in a domestic union or civil
 5   partnership of any kind?
 6
     6.     Do you have any children? If so, what are their ages and occupations?
 7
     7.     Please state the name, age, occupation and employer of every person with whom
 8   you currently reside.
 9
     8.     Do you have any vision, hearing or other health related condition that will impact
10   your ability to serve as a juror?
11   9.      Do you have any ethical, political, religious, moral beliefs, or opinion that may
12   affect your ability to serve impartially as a juror?

13   B.     Experience With Legal System
14   10.     Have you served on a jury before? Was the trial a civil or criminal matter? Did
15   you reach a verdict? Will your prior service as a juror affect your ability to be impartial
     in this case? Are you able to set aside your previous juror experience and the
16   instructions on the law you received in that case and consider only the evidence in this
17   case and the instructions on the law that you receive in this case?

18   11.   What are your feelings about the justice system generally? Do you believe that it
     works well?
19

20   12.    How do you feel about the number of lawsuits filed generally in California?
21   13.   What do you think about someone bringing a lawsuit seeking damages for
     emotional distress? How do you feel about awarding large sums of money to persons
22
     whose primary injury is emotional distress?
23
     14.    Do you believe that large damage awards serve as the best way to punish a person
24   or a company you feel has done something wrong?
25
     15.     Do you believe that a profitable business should pay an employee or a job
26   applicant who sues them because the business is profitable and there may be a
     substantial difference in the earnings of the business and the individual? Would the fact
27
     that a business had more money than the individual affect your decision? If so, please
28   explain.

                                                -2-
                           DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:17-cv-04787-GW-JPR Document 164 Filed 01/30/19 Page 3 of 8 Page ID #:8390


 1   C.     Familiarity With This Lawsuit And The Participants

 2   16.    Are you acquainted with any of the attorneys present in the courtroom today?
 3   17.    Are you acquainted with the plaintiff, Lucia Cortez?
 4
     18.    Are you familiar with Chipotle Mexican Grill?
 5
     19.    Prior to today, did you have any familiarity whatsoever with Ms. Cortez’s lawsuit
 6   against Chipotle? If so, please explain the degree and source of your familiarity.
 7
     20.   Have you or any members of your family ever worked in any restaurant of any
 8   kind? Please briefly explain your restaurant experience.
 9   21.   Do you, any family members, or any close friends currently work for Chipotle
10   Mexican Grill?

11   22.    Have you, any family members, or any close friends ever applied for employment
     at Chipotle Mexican Grill?
12

13   23.    Have you read or heard anything in the news about Chipotle? What have you
     read or heard? Do you believe that what you have read or heard may affect your ability
14   to serve impartially as a juror?
15
     24.    Have you had any positive or negative experience at a Chipotle Mexican Grill
16   restaurant that might influence you in any way? Do you believe that your experience
     may affect your ability to serve impartially as a juror?
17

18   25.  Do you have a positive or negative impression of Chipotle Mexican Grill as a
     company for any reason? If so, please explain.
19
     26.    What is Chipotle Mexican Grill’s reputation in the community?
20

21   27.   Does the fact that Chipotle Mexican Grill is defending itself against a lawsuit
     brought by a former employee affect your opinion of Chipotle in any way?
22
     28.    Do you believe that there is anything wrong or unseemly about a company
23
     defending itself against a lawsuit brought by a former employee?
24
     29.    At the end of the trial, will you have any hesitation entering judgment for
25   Chipotle Mexican Grill if Plaintiff does not satisfy her burdens of proof?
26
27

28

                                               -3-
                           DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:17-cv-04787-GW-JPR Document 164 Filed 01/30/19 Page 4 of 8 Page ID #:8391


 1   D.     Job Experiences

 2   30.    Have you, a family member, or a close friend ever worked in Human Resources?
     What capacity and for how long? Have you ever had to perform a workplace
 3
     investigation of any kind for any reason? If yes, please describe.
 4
     31.     Have you, a family member, or a close friend ever worked for a state or federal
 5   agency that handles employment claims involving harassment, discrimination or
 6   retaliation? If yes, please describe.

 7   32.    Have you, a family member, or a close friend ever worked in, or had any training
     or education in any aspect of, the legal field? If yes, please explain.
 8

 9   33.     Have you, a family member, or a close friend ever worked for a law firm? Did
     that law firm handle claims involving harassment, discrimination or retaliation of any
10   type? If yes, please describe.
11
     34.    Are you or any of your family members a member of a union? How long?
12   Chipotle is an “at will” employer, not a union employer - do you understand “at will”
     employers do not have the same requirements as union employers? Will you be able to
13
     distinguish the difference in your assessment of this case?
14
     35.   Have you or a member of your family or close friend ever held a position where
15   you were responsible for hiring, firing or disciplining other employees?
16
     36.    Have you or a member of your family or close friend held a supervisory position
17   where you managed employees? How many people did you/they manage? In what
     capacity?
18

19   37.   Do you believe that a company is always responsible for all of the acts of its
     employees, even the acts that the company expressly forbids?
20
     38.    Are you a business owner, or have you owned, or partially owned, a business in
21
     the past? Did that business ever have to defend itself against any lawsuits? If so, what
22   was your involvement? What was the outcome?
23   39.    Have you ever felt you or a family member were treated unfairly at work or when
24   applying for a job? If so, please explain. Do you believe that that experience may affect
     your ability to serve impartially as a juror?
25
     40.    Have you, or any of your close family members or friends, ever been fired? Do
26
     you believe the firing was unjust? How so? What did you do about it?
27

28

                                               -4-
                           DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:17-cv-04787-GW-JPR Document 164 Filed 01/30/19 Page 5 of 8 Page ID #:8392


 1   41.    Have you, a family member, or a close friend been demoted at work? Did you
     believe the demotion was unfair? If so, please provide details. Do you believe that that
 2   experience may affect your ability to serve impartially as a juror?
 3
     42.     Have you, a family member, or a close friend ever complained about any of your
 4   work conditions? If so, please provide details. Do you believe that the complaint was
     handled appropriately? Were you, your family member, or your close friend treated
 5
     fairly after making the complaint?
 6
     43.     Have you recently lost a job? How is the loss of your job affecting you? Will it
 7   affect your ability to be fair and impartial?
 8
     44.    Have you ever been involuntarily unemployed for longer than three months?
 9   Please describe.
10   E.     Lawsuits or Complaints
11
     45.    Have you, a member of your family, or a close friend ever been sued? If so,
12   describe the lawsuit and your experience.
13   46.   Have you, a family member, or a close friend ever filed a lawsuit against an
14   employer? If so, what were the circumstances and outcome?

15   47.    Have you, a family member, or a close friend ever filed a complaint against an
     employer? If so, please describe the circumstances and outcome. Do you believe that
16
     that experience may affect your ability to serve impartially as a juror?
17
     48.    For any lawsuits or complaints that you were involved with, were you satisfied
18   with the result?
19
     F.     Experience With Discrimination
20
     49.    Do you believe that discrimination is prevalent in the workplace? If so, why do
21   you believe that?
22
     50.    Have you ever witnessed any discrimination in the workplace?
23
     51.     Do you believe that pregnant women are discriminated against in the workplace?
24   Do you believe that pregnant women are discriminated against in the workplace more,
25   less or the same as other groups?
26   52.   Do you believe that disabled employees are discriminated against in the
     workplace? Do you believe that disabled employees are discriminated against in the
27
     workplace more, less or the same as other groups?
28

                                               -5-
                           DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:17-cv-04787-GW-JPR Document 164 Filed 01/30/19 Page 6 of 8 Page ID #:8393


 1   53.    Have you ever personally been a victim of any form of discrimination? Please
     describe the discrimination. Did you report the discrimination to anyone? If not, why
 2   not? If so, what happened after you reported the discrimination? Was a court action
 3   filed? What was the outcome? Would that outcome influence you in any way in
     reaching a verdict in this case?
 4
     54.    Other than what we have already discussed, have you ever been personally
 5
     involved in a claim or lawsuit involving discrimination? If yes, what was the dispute?
 6   What was your role in the dispute? Was a court action filed? What was the outcome?
     Would that outcome influence you in any way in reaching a verdict in this case?
 7

 8   55.     Other than what we have already discussed, have you ever worked for a company
     that has been involved in a claim or lawsuit involving discrimination? If yes, what role,
 9   if any, did you play in the claim or lawsuit? What was the outcome? How did you feel
10   about the outcome?

11   G.     Experience With Leaves Of Absence
12   56.    Have you, a family member, or a close friend ever requested a leave of absence
13   from work? For what reason? Was the leave granted? Did you, your family member, or
     your close friend return to work after the leave of absence? Were you, your family
14   member, of your close friend satisfied with how the request for a leave of absence was
15   handled?

16   57.    Have you ever worked in a position where another employee asked you for, or
     you had to determine whether to approve, a leave of absence? Please describe the
17
     circumstances. Was the request for a leave of absence approved? Why or why not? Do
18   you believe that the request was handled appropriately? Why or why not?
19   58.     Do you believe that employees who request leaves of absence are discriminated
20   against in the workplace? Do you believe that employees who request leaves of absence
     are discriminated against in the workplace more, less or the same as other groups?
21
     59.    Have you, a family member, or a close friend ever requested a work
22
     accommodation for a disability? What accommodation was requested? For what
23   reason? Was the requested accommodation provided? Were you, your family member,
     of your close friend satisfied with how the request for an accommodation was handled?
24

25   60.    Have you ever worked in a position where another employee asked you for, or
     you had to determine whether to approve, a work accommodation for a disability?
26   Please describe the circumstances. Was the requested accommodation provided? Why
27   or why not? Do you believe that the request was handled appropriately? Why or why
     not?
28

                                               -6-
                           DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:17-cv-04787-GW-JPR Document 164 Filed 01/30/19 Page 7 of 8 Page ID #:8394


 1   61.     Do you believe that employees who request accommodations are discriminated
     against in the workplace? Do you believe that employees who request accommodations
 2   are discriminated against in the workplace more, less or the same as other groups?
 3
     H.     Experience With Miscarriages
 4
     62.    Have you or your partner ever suffered a miscarriage? Have you or your partner
 5   ever suffered any physical symptoms as a result of a miscarriage? Have you or your
 6   partner ever suffered any emotional distress as a result of a miscarriage?

 7   63.    Have you or your partner ever required any time off of work due to a miscarriage
     or due to any physical symptoms or emotional distress suffered as a result of a
 8
     miscarriage? Was the time off granted by the employer? Did you or your partner return
 9   to work after the time off? Were you or your partner satisfied with how the employer
     handled the request for time off?
10

11   I.     Court’s Instructions

12   64.     You will receive an instruction on the law from the Court that explains to you
     that an “at will” employer such as Chipotle may fire someone for any reason at all, as
13
     long at the decision is not discriminatory or retaliatory. Do you agree with that
14   instruction of law? Even if you do not agree, will you follow that instruction of law?
15   65.   Sympathy and empathy may not determine or affect your deliberations or verdict.
16   You will be instructed that these emotions cannot determine or affect your verdict. Will
     you have any difficulty following that instruction from the Court?
17
     66.    Cross-examination is a tool used by lawyers in trial. Sometimes cross-
18
     examination can be confrontational. Some people do not like confrontation. Will you
19   have a difficult time listening to confrontational questioning from lawyers?
20   67.    Trials require jurors to assess credibility of witnesses that are strangers to them;
21   are you uncomfortable with assessing the credibility of witnesses?
22   68.    You will be instructed by the judge that during the trial you are not permitted to
     talk about the case with anyone, including other jury members, until your deliberations,
23
     which is after both sides have presented their case and the Court has instructed you on
24   the law. Do you believe you will be able to follow this instruction?
25   69.     You will be instructed by the judge to keep an open mind throughout the entire
26   trial and not to formulate an opinion regarding the outcome of the trial until both sides
     present their case. Do you believe you will be able to follow this instruction?
27

28
     70.    You will be instructed by the judge that you may not do any outside research or
     investigation. Do you believe you will be able to follow this instruction from the judge?
                                                 -7-
                            DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:17-cv-04787-GW-JPR Document 164 Filed 01/30/19 Page 8 of 8 Page ID #:8395


 1   71.    During deliberations, you may learn that you disagree with some of your fellow
     jury members; will you be able to express your opinion, even if others disagree with it?
 2   Will you be able to explain to others the basis for your opinion if your fellow jury
 3   members ask you why you have the opinion you expressed?

 4   J.       Miscellaneous
 5   72.   Do you, or anyone in your family, or any of your close friends, maintain a
 6   weblog, or blog?

 7   73.   Is there anything else that you think the parties, the lawyers or I would want to
     know, but that you would prefer not to discuss in front of others?
 8

 9
          Dated: January 30, 2019        MESSNER REEVES LLP
10

11

12                                       By:
13                                             Charles C. Cavanagh
                                               Kathleen J. Mowry
14                                             Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 -8-
                              DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS
